IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Charlie Patterson,                         :
                             Petitioner    :
                                           :
                v.                         :      No. 563 C.D. 2017
                                           :
Workers' Compensation Appeal               :
Board (SMX Staffing),                      :
                       Respondent          :


                                          ORDER

                NOW, April 19, 2018, upon consideration of petitioner’s

application for reconsideration, and respondent’s answer in response thereto,

the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge